Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 05/03/2022 has been entered. Claims 1, 11, 17 and 20 have been amended. Claims 7, 8, and 10 have been canceled. Claims 1-3, 5-6, 9, 11-18, and 20 remain pending in the application. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-3, 5-6, 9, and 11-16 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the adhesive member is disposed between the cover window and the infrared blocking member”. There is insufficient antecedent basis for the limitation “the adhesive member”, and it is not clear “the adhesive member” is referred to “the first adhesive member” or “the second adhesive member”. For the purpose of the examination and based on examiner’s best understanding, the limitation “the adhesive member” is interpreted as “the first adhesive member”. Claims 2-3, 5-6, 9, and 11-16 are rejected as being dependent upon rejected base claims.

Allowable Subject Matter
6.	Claims 17-18 and 20 are allowed. Claims 1-3, 5-6, 9, and 11-16 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, set forth in this Office action. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device with an optical sensor. The closet prior arts, Song (US 20170300736 A1), Zeng (US 20210004558 A1), Wilson (US 10852574 B2), Shedletsky (US 20120170284 A1), Mathew (US 20120105400 A1), and Lee (US 20200059578 A1), individually or in combination, discloses a display device comprising: a display panel; a cover window disposed above the display panel; an under-panel member disposed under the display panel and comprising an opening; an optical sensor disposed under the display panel in the opening of the under-panel member; an infrared blocking member disposed in the opening of the under-panel member and on the optical sensor and spaced apart from the upper-panel member or disposed between the cover window and the display panel. The closet prior arts of record also disclose an adhesive member disposed between the display panel and the optical sensor, which bonds the under-panel member and the display panel together in one or more areas other than the opening, and the first surface of the second adhesive member directly contacts the display panel, but fail to teach the infrared blocking member and the upper surface of the under-panel member directly contact the second surface of the adhesive member or the optical sensor and the upper surface of the under-panel member directly contact the second surface of the second adhesive member.

Response to Arguments
7.	Applicant’s arguments have been considered but are moot because claims 17-18 and 20 are allowed and claims 1-3, 5-6, 9, and 11-16 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691